DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “… at least a section of the second shell portion has a polygonal cross-section forming flat side surface on an outer surface of the first shell portion”. It is unclear how a cross section of the second shell portion forms a flat side surface on the first shell portion. 
For the purposes of examination, it will be assumed that a section of the second shell portion has a polygonal cross section forming a flat side surface on an outer surface of the second shell portion. Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vanstrom (US 1267292).
Regarding Claim 1, Vanstrom discloses an apparatus comprising a glass decanter and a protective shell including a first shell portion (cap portion) and a second shell portion (a body portion) couplable with the first shell portion. The first and second shell portions are coupled so that the first and second shell portions form a cavity in which the decanter is to be disposed and which completely encases the decanter. 
Regarding Claim 2, Vanstrom discloses the first shell portion includes first threads (22) at or near a first opening in the first shell portion and the second shell portion includes second threads (15) at or near a second opening in the second shell portion, the first and second shell portions to be screwed together to form the protective shell.
Regarding Claim 3, Vanstrom discloses the first shell portion has a first lip (seat 21) and the second shell portion has a second lip (seat 14).
Regarding Claim 4, Vanstrom discloses the second shell portion includes a wall extending from the second lip, the second threads formed on the wall.
Regarding Claim 5, Vanstrom discloses when the first and second shell portions are screwed together; the wall of the second shell portion extends into the first opening of the first shell portion.
Regarding Claim 6, Vanstrom discloses an O-ring gasket disposed around the wall of the second shell portion (Lines 64-71).
Regarding Claim 7, Vanstrom discloses when the first and second shell portions are screwed together; the O-ring is compressed between the first and second lips.
Regarding Claim 8, Vanstrom discloses a first distance between a first end wall of the first shell portion and the first lip of the first shell portion is substantially the same as a second distance between a second end wall of the second shell portion and the second lip of the second shell portion. 
Claims 1-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Buddrus (US 3120319).
Regarding Claim 1, Buddrus discloses apparatus comprising a glass decanter (2) and a protective shell (3). Buddrus discloses a first shell portion (9) and a second shell portion (13) couplable with the first shell portion, when the first and second shell portions are coupled, the first and second shell portions form a cavity in which the decanter is to be disposed and which completely encases the decanter.
Regarding Claim 2, Buddrus discloses the first shell portion includes first threads (19) at or near a first opening in the first shell portion and the second shell portion 
Regarding Claim 3, Buddrus discloses the first shell portion has a first lip and the second shell portion has a second lip.
Regarding Claim 4, Buddrus discloses the second shell portion includes a wall extending from the second lip, the second threads formed on the wall.
Regarding Claim 5, Buddrus discloses when the first and second shell portions are screwed together; the wall of the second shell portion extends into the first opening of the first shell portion.
Regarding Claim 8, Buddrus discloses a first distance between a first end wall of the first shell portion and the first lip of the first shell portion is substantially the same as a second distance between a second end wall of the second shell portion and the second lip of the second shell portion.
Claims 1-5 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mathieu (US 107189).
Regarding Claim 1, Mathieu discloses an apparatus comprising a glass decanter (F) and a protective shell as shown in Figure 2. The shell includes a first shell portion (B) and a second shell portion (A) couplable with the first shell portion, when the first and second shell portions are coupled, the first and second shell portions form a cavity in which the decanter is to be disposed and which completely encases the decanter.
Regarding Claim 2, Mathieu discloses the first shell portion includes first threads (at P) at or near a first opening in the first shell portion and the second shell portion 
Regarding Claim 3, Mathieu discloses the first shell portion has a first lip and the second shell portion has a second lip.
Regarding Claim 4, Mathieu discloses the second shell portion includes a wall extending from the second lip, the second threads formed on the wall. 
Regarding Claim 5, Mathieu discloses when the first and second shell portions are screwed together; the wall of the second shell portion extends into the first opening of the first shell portion.
Regarding Claim 15, Mathieu discloses in Figure 1 a glass decanter and a protective shell. The shell comprises  first shell portion (A) a second shell portion (B) and a coupler (C) coupled between the first and second shell portions. When the first and second shell portions and the coupler are coupled, the first and second shell portions and the coupler form a cavity in which the decanter is to be disposed and which completely encases the decanter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Augur (US 4811858).
Regarding Claim 1, Augur discloses an apparatus comprising a bottle (5) and a protective shell (2 and 3-with cap 4). The shell includes a first shell portion (3 and 4) and a second shell portion (2) couplable with the first shell portion, when the first and second shell portions are coupled, the first and second shell portions form a cavity in which the decanter is to be disposed and which completely encases the decanter. While Augur discloses the bottle is a 2-liter soda bottle (Col. 3 Lines 31-34), Augur does not disclose the bottle is a glass decanter. However, one of ordinary skill in the art would recognize and find obvious that the bottle stored within the shell of Augur may be made of glass, as glass bottles are commonly used in the art to store soda. 
Regarding Claim 2, Augur discloses the first shell portion includes first threads (29) at or near a first opening in the first shell portion and the second shell portion 
Regarding Claim 3, Augur discloses the first shell portion has a first lip (50) and the second shell portion has a second lip (51).
Regarding Claim 4, Augur discloses the second shell portion includes a wall extending from the second lip, the second threads formed on the wall (Figure 3).
Regarding Claim 5, Augur discloses when the first and second shell portions are screwed together; the wall of the second shell portion extends into the first opening of the first shell portion.
Regarding Claim 6, Augur discloses an O-ring disposed is around the wall of the second shell portion (at 51).
Regarding Claim 7, Augur discloses when the first and second shell portions are screwed together; the O-ring is compressed between the first and second lips (Col. 4 Lines 55-60). 
Regarding Claim 8, Augur discloses a first distance between a first end wall of the first shell portion and the first lip of the first shell portion is substantially the same as a second distance between a second end wall of the second shell portion and the second lip of the second shell portion.
Regarding Claim 9, Augur discloses a stopper (resilient cap seal 42) to be disposed in an opening (41) of the decanter. The first and second shell portions and the decanter are sized such that when the first and second shell portions are coupled and the decanter is disposed in the cavity formed by the first and second shell portions, a bottom wall of the decanter is engaged with a first inner end surface of the second shell 
Regarding Claim 10 Augur discloses the first and second shell portions and the decanter are sized such that when the first and second shell portions are coupled and the decanter is disposed in the cavity formed by the first and second shell portions, a side wall of the decanter is engaged with at least one of a first inner side surface of the first shell portion or a second inner side surface of the second shell portion.
Regarding Claims 12 and 13, Augur discloses that to facilitate handling of the shell portions (2 and 3), the outer surfaces are preferably roughened, scored, or provided with some other type of grip enhancing treatment. While not explicitly disclosing a faceted or polygonal cross-section forming flat sides, a person having ordinary skill in the art would recognize and find obvious that scoring or modifying the shape of the shells provides a similar benefit in aiding a user’s grip on the shells while turning. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Vanstrom (US 1267292). 
Regarding Claim 14, Vanstrom discloses the first and second shell portions are constructed of double-walled sheet metal (Elements 10, 11, 17, 18 and Lines 27-31). While Vanstrom does not disclose that the metal is stainless steel, a person having ordinary skill in the art would recognize and find obvious that stainless steel is a commonly used sheet metal material that may be used to form the bottle holder of Vanstrom as the simple substitution of common sheet metal types to obtain predictable . 
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Buddrus (US 3120319).
Regarding Claims 12 and 13, while Buddrus discloses the second shell portion (13) has a polygonal cross section forming flat side surfaces (23) on an outer surface of the first shell portion. Buddrus does not disclose a section of the first shell portion has a polygonal cross-section forming flat side surfaces on an outer surface of the first shell portion. However, a person having ordinary skill in the art would be capable of duplicating the polygonal wings seen in Buddrus on both the upper and lower shells in order to provide increased convenience in gripping both the shells when rotating the shell to unscrew the threads (Col. 2 Lines 44-48).  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Vanstrom (US 1267292) as applied to claim 1 above, and further in view of Kestner (US 770528).
Regarding Claim 11, Vanstrom discloses the limitations of Claim 1 as discussed above. Vanstrom does not disclose the first shell portion has an inner wall with a ring-shaped ridge extending inward, the ring-shaped ridge to engage a side wall of the decanter when the decanter is disposed in the first shell portion.
Kestner discloses a similar sheet metal bottle protector made of two shell parts (5 and 6) comprising a ring-shaped ridge (14) extending inward, the ring-shaped ridge to engage a side wall of the decanter when the decanter is disposed in the shell cavity. Vanstrom and Kestner are analogous inventions in the art of glass bottle protectors. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shell structure of Vanstrom with the inward ring shaped ridge of Kestner in order to cushion the bottle from any jarring motion and protect the bottle from becoming broken or cracked (Lines 75-80). 
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mathieu (US 107189) as applied to claim 15 above, and further in view of Leslie-Smith (US 3076575).
Regarding Claims 16 and 17, as discussed above, Mathieu discloses a glass decanter, a two part protective shell, and a coupler mechanism in Figure 1. While Mathieu discloses the first shell portion includes first internal threads (at P and discussed as screwed a circular part C), Mathieu does not disclose section B is screw attached to coupler C. 
Leslie-Smith discloses a similar enclosure for a flask comprising a lower shell (2), an upper shell (1) and a coupler (3) in which both the upper and lower shells are attached to the coupler by threads (12, 14, 15 and 16). Mathieu and Leslie-Smith are analogous inventions in the art of coupled shell protectors for bottles and flasks. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the single threaded coupler and shell attachment means seen in Mathieu with the double threaded attachment means seen in Leslie-Smith in order to provide a flush fitting with the decorative center band that provides additional reinforcement (Col. 2 Lines 59-70). 
Regarding Claim 18, Leslie-Smith discloses an outer surface of a portion of the coupler (3) includes knurling (Col. 3 Lines 27-30). A person having ordinary skill in the 
Regarding Claim 19, Leslie-Smith discloses a flange (18, 60) coupled to and extending radially inward from an inner surface of the coupler. A person having ordinary skill in the art would recognize and find obvious that such inwardly directed flange would locate and resiliently support the inner flask or bottle and ensure various size bottles are gripped by the coupler (Col. 2 Lines 65-70 and Col. 4 Line 61-75)
Regarding Claim 20, while Leslie-Smith does not disclose that the flange is constructed of silicone, a person having ordinary skill in the art would recognize and find obvious that silicone is a readily available resilient material that is suitable for the resilient members of Leslie-Smith Elements 18 or 60. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIDEON R WEINERTH/Examiner, Art Unit 3736